Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Micheal Shea #34725 on 12/20/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended):	A terminal apparatus comprising:
a communicator, comprising a communication circuit, configured to communicate with a hub device and at least one device through the hub device;
a display configured to display an image;
an input receiver configured to receive 
at least one processor configured to:
based on a messenger program being executed in the terminal apparatus according to an
based on the first item being selected at the first area and a message being input into the message input window of the second area in the displayed first UI through the input receiver, control the communicator to transmit the input message to a first device of the chat user and control the display to display the transmitted message in the message displaying window of the third area of the display,
based on a first tab of the displayed first UI being selected through the input receiver, control the display to display a second UI comprising a second item corresponding to a first command for controlling a second device in the first area, while maintaining
based on the second item being selected in the displayed second UI through the user input receiver, control the communicator to transmit a first control signal including the first command to the hub device, which identifies the second device corresponding to the first command and transmits the first control signal thereto, or to transmit the first control signal to the second device through the hub device, and control the display to display a message corresponding to the first command in the message displaying window of the third area of the display,
wherein the at least one processor is further configured to:
first command in the first area of the display,
based on the message input window being selected in the displayed second UI, control the display to display the keypad capable of selecting a text for the first command in the first area of the display, and
based on a voice input icon being selected in the displayed second UI, activate the microphone to sense a voice input for the first command.

Claim 2 (Currently Amended):	The terminal apparatus according to claim 1, wherein the at least one processor is further configured to:



controlto display
the firstcorrespondsanselected in response to an input through the input receiver

Claim 3 (Currently Amended):	The terminal apparatus according to claim 2, wherein the plurality of selectable icons is displayed in response to selection of the first tab, and the first tab is included in the keypad. 

Claim 4 (Previously Presented):	The terminal apparatus according to claim 3, wherein the first tab is activated in response to an input for registering the hub device or the at least one device.

Claim 5 (Previously Presented):	The terminal apparatus according to claim 4, wherein the processor is configured to automatically register the hub device or the at least one device in the messenger program or control the display to display information about the hub device or the at least one device in a recommendation list.

selectable icons corresponds to a device targeted for control, and
the processor is configured to receive, via the input receiver, a first input for selecting one among the plurality of selectable icons, and a second input corresponding to a command for controlling a device corresponding to the selected icon.

Claim 7 (Currently Amended):	The terminal apparatus according to claim 2, wherein the processor is configured to:
receive, via the input receiver, an input for generating a group comprising a plurality of devices of the at least one device, and
control the communicator to transmit a second control signal comprising a second command to the plurality of devices through the hub device so that the plurality of devices included in the group is controlled based on the second command.

Claim 8 (Currently Amended):	The terminal apparatus according to claim 2, wherein the first control signal comprising the first command is transmitted to the hub device via a communication network or mobile communication network of a service provider of the messenger program.

Claim 9 (Currently Amended):	A method of controlling a terminal apparatus, the method comprising:

based on a first item being selected at the first area and a message being input into the message input window of the second area in the displayed first UI, transmitting the input message to a first device of the chat user and displaying the transmitted message in the message displaying window of the third area of the display;
based on a first tab of the displayed first UI being selected, displaying a second UI comprising a second item corresponding to a first command for controlling a second device in the first area, while maintaining the message input window in the second area and the message displaying window in the third area, by replacing the first item with the second item in the first area of the display; and
based on the second item being selected in the displayed second UI, transmitting a first control signal including the first command to a hub device, which identifies the second device corresponding to the first command and transmits the first control signal thereto, or transmitting the first control signal to the second device through the hub device, and displaying a message corresponding to the first
wherein the displaying the second UI further comprises:
first command in the first area of the display,
based on the message input window being selected in the displayed second UI, displaying a keypad capable of selecting a text for the first command in the first area of the display, and
based on a voice input icon being selected in the displayed second UI, activating a microphone to sense a voice input for the first command.

Claim 10 (Currently Amended):	The method according to claim 9, further comprising:




displayingwherein
the firstcorrespondsan selected in response to an input to the terminal apparatus.

Claim 11 (Currently Amended):	The method according to claim 10, further comprising displaying the plurality of selectable icons in response to selection of the first tab.

Claim 12 (Previously Presented):	The method according to claim 11, further comprising activating the first tab in response to an input for registering the hub device or the at least one device.

Claim 13 (Previously Presented):	The method according to claim 12, further comprising automatically registering the hub device or the at least one device in the messenger program, or displaying information about the hub device or the at least one device in a recommendation list.

selectable icons corresponds to a device targeted for control, and the method further comprises:

receiving a first input for selecting at least one among the plurality of selectable icons; and
receiving a second input corresponding to a command for controlling a device corresponding to the selected icon.

Claim 15 (Currently Amended):	The method according to claim 10, further comprising:
receiving an input for generating a group comprising a plurality of devices of the at least one device, and
a secondsecond command to the plurality of devices through the hub device so that the plurality of devices included in the group is controlled based on the second command.

Claim 16 (Currently Amended):	A non-transitory computer-readable medium storing a program which, when executed by a processor of an electronic device, causes the electronic device to at least:

based on the first item being selected at the first area and a message being input into the message input window of the second area in the displayed first UI through an input receiver of the electronic device, control a communicator of the electronic device, comprising a communication circuit, to transmit the input message to a first device of the chat user and control the display to display the transmitted message in the message displaying window of the third area of the display,
based on a first tab of the displayed first UI being selected through the input receiver, control the display to display a second UI comprising a second item corresponding to a first command for controlling a second device in the first area, while maintaining the message input window in the second area and the message displaying window in the third area, by replacing the first item with the second item in the first area of the display, and
based on the second item being selected in the displayed second UI through the input receiver, control the communicator to transmit a first control signal including the first command to a hub device, which identifies the second device corresponding to the first command and transmits the first control signal thereto, or to transmit the first control signal to the second device through the hub device, and control the display to display a first
wherein the program is configured to, when executed by the processor, further cause the electronic device to at least:
based on the second item being selected in the displayed second UI, control the display to display a drawing area capable of receiving a drawing input for the first command in the first area of the display,
based on the message input window being selected in the displayed second UI, control the display to display a keypad of the user input receiver capable of selecting a text for the first command in the first area of the display, and
based on a voice input icon being selected in the displayed second UI, activate a microphone of the user input receiver to sense a voice input for the first command.

Claim 17 (Previously Presented):	A system comprising the non-transitory computer-readable medium storing a program according to claim 16 and a processor configured to execute the program stored on the non-transitory computer-readable medium.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowable over the prior art of record: the closest prior art of record (Cho et al. U.S. patent application publication 20150067080, Tatzel et al U.S. patent application 
Cho teaches the method involves receiving a chat message i.e. 1:1 chat message, input to a mobile terminal (300) for controlling a home device (140a) through an instant messenger application installed in the mobile terminal. The chat message is sent to a messenger server (200), where the sent chat message is converted into a control command that is sent to the home device. A reply chat message indicating a result for the chat message from the messenger server is received. The reply chat message is displayed through the instant messenger application.
Tatzel teaches the method involves maintaining a configuration database that stores logical representations which describe a configuration of a home automation system. The configuration database is transferred (650) to a control device, and is queried by the control device. The returned information is translated (670) to the more of logical representations to UI elements. The UI elements are displayed (680) on a display screen of the control device as portion of the custom UI. The UI elements of the custom UI is operable to control the home automation system.
Whereas, stated above, Applicant's claimed invention states "based on a messenger program being executed in the terminal apparatus according to an input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/Primary Examiner, Art Unit 2444